Ben Crittenden
Law Office of Ben Crittenden, P.C.
750 W. 2nd Ave., Suite 200
Anchorage, AK 99501
P: (907) 771-9002
F: (907) 771-9001
Email: ben@crittendenlawoffice.com

Attorneys for Plaintiffs ESTATE OF KELLY MICHAEL STEPHENS, et al.

                                  UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF ALASKA


KEVIN STEPHENS, individually and as             ) Case No.: 1:20-CV-
personal representative of the ESTATE OF        )
                                                )
KELLY MICHAEL STEPHENS; VIRGINIA                ) COMPLAINT FOR:
STEPHENS, an individual,                        )
                                                )    (1) DEPRIVATION OF CIVIL RIGHTS
                   Plaintiffs,                  )        UNDER 42 U.S.C. § 1983 (FOURTH
                                                )        AMENDMENT);
                                                )
  vs.                                           )    (2) DEPRIVATION OF CIVIL RIGHTS
                                                )        UNDER 42 U.S.C. § 1983
ED MERCER, in his personal and official         )        (FOURTEENTH AMENDMENT);
capacity as Chief of Police; JAMES              )
ESBENSHADE, an individual; CITY AND             )    (3) DEPRIVATION OF CIVIL
                                                )        RIGGHTS UNDER 42 U.S.C. § 1983
BOROUGH OF JUNEAU, a municipality; and          )        (MONELL);
DOES 1 through 100, inclusive,                  )
                                                )    (4) DEPRIVATION OF CIVIL RIGHTS
                    Defendants.                 )        UNDER 42 U.S.C. § 1983
                                                )        (SUPERVISORY LIABILITY);
                                                )
                                                )    (5) ASSAULT AND BATTERY --
                                                         SURVIVAL ACTION (AS 09.55.570);

                                                      (6) NEGLIGNCE -- SURVIVAL ACTION
                                                          (AS 09.55.570); AND
                                                      (7) WRONGFUL DEATH (AS. 09.55.58)
                                                  DEMAND FOR JURY TRIAL



                                             THE PARTIES

        1.      This action is brought by Plaintiff KEVIN STEPHENS, individually and as the


                                                 1
                                             COMPLAINT
             Case 1:20-cv-00004-JWS Document 1 Filed 07/01/20 Page 1 of 11
Personal Representative of the ESTATE OF KELLY MICHAEL STEPHENS, and VIRGINIA

STEPHENS, individually. KELLY STEPHENS is referred to as the “Decedent”. The parties are

collectively referred to as “Plaintiffs.”

        2.      Plaintiffs KEVIN STEPHENS and VIRGINIA STEPHENS are the biological father

and mother of the Decedent. Plaintiffs are in the process of requesting that KEVIN STEPHENS be

appointed to serve as the Personal Representative of the ESTATE OF KELLY MICHAEL

STEPHENS by the Superior Court for the State of Alaska at Juneau in Case Number 1JU-20-00159

PR. Plaintiffs are informed and believe that KEVIN STEPHENS will be so appointed.

        3.      Defendant ED MERCER (“MERCER”) is, and was at all times herein alleged, the
Chief of Police for the Juneau Police Department. Defendant MERCER is sued in his individual and

official capacities. Upon information and belief, Defendant MERCER resides in the City and

Borough of Juneau.

        4.      Defendant JAMES ESBENSHADE (“ESBENSHADE”) is, and was at all times

herein alleged, a Police Officer with the Juneau Police Department. Upon information and belief,

Defendant ESBENSHADE resides in the City and Borough of Juneau.

        5.      Defendant CITY AND BOROUGH OF JUNEAU (“CITY”) is a municipality located

in the City and Borough of Juneau. The Juneau Police Department is an agency of the CITY, a

municipality, and is responsible for the actions of its officers.

        6.      The true names or capacities, whether individual, corporate, associate, or otherwise,
of Defendants DOES 1 through 10, inclusive, are unknown to Plaintiffs who therefore sue said

Defendants by such fictitious names. Plaintiffs are informed and believe and thereon allege that each

of the Defendants is responsible in some manner for the occurrences alleged herein and each DOE

Defendant was a substantial factor in causing injury and damages proximately thereby to Decedent

and Plaintiffs, as herein alleged.

                                        JURISDICTION AND VENUE

        7.      This is a civil suit brought under the Civil Rights Act, 42 U.SC. § 1983, for violations

of Plaintiffs’ rights under the United States Constitution. This Court has subject matter jurisdiction

                                                    2
                                                COMPLAINT
             Case 1:20-cv-00004-JWS Document 1 Filed 07/01/20 Page 2 of 11
over the parties and this action pursuant to 28 U.S.C. § 1343(a)(3) and 28 U.S.C. § 1331. It has

supplemental jurisdiction over the state law claims under 28 U.S.C. § 1367 and principles of pendent

jurisdiction.

        8.      This suit seeks compensatory and punitive damages against all Defendants as

permitted by law. In addition, this suit seeks all other relief as deemed appropriate at the time of

trial, including, but not limited to, injunctive relief.

        9.      Venue is proper in this Court because the events or omissions that gave rise to the

causes of action herein occurred in the City and Borough of Juneau, Alaska, within the District of

Alaska.
                                                       FACTS

        10.     Decedent was 34 years old at the time of his death. He was an intelligent, kind,

thoughtful and creative person. Decedent was well known within the community as a prominent

tattoo artist, and was affectionately known by his friends as “rabbit.”

        11.     Just prior to the incident, Decedent had gone out for a walk with his puppy, heading

down Cinema Drive and was carrying a dog leash.

        12.     Unbeknownst to Decedent, there was an unrelated 9-1-1 call from a woman at

approximately 9:28 a.m., reporting that she had heard yelling and a gunshot on Cinema Drive.

        13.     Plaintiffs are informed and believe and thereon state that Defendant ESBENSHADE

was responding to that 9-1-1 call at the time the events occurred, giving rise to this action.
        14.     At all times relevant hereto, Decedent was unarmed. The only items he had with his

person was the leash for his dog.

        15.     At no time did Decedent present any threat to the life of Defendant ESBENSHADE.

At no time did Decedent present any threat to the life of another innocent party. At no time did

Decedent pose a dangerous threat to others.

        16.     Despite this, Defendant ESBENSHADE shot and killed Decedent. Shortly thereafter,

Decedent was pronounced dead.

        17.     Defendants have admitted having video of the incident, but have failed to release the

                                                      3
                                                  COMPLAINT
             Case 1:20-cv-00004-JWS Document 1 Filed 07/01/20 Page 3 of 11
video.

         18.    Plaintiffs are informed and believe and thereon state that despite Defendant

ESBENSHADE’s actions, the Juneau Police Department did not discipline Defendant

ESBENSHADE and in fact put Defendant ESBENSHADE back in the streets.

         19.    Plaintiffs are informed and believe and thereon state that Defendant ESBENSHADE

acted with a reckless disregard of Decedent’s life. Plaintiffs are further informed and believe and

thereon state that Defendant ESBENSHADE did so, knowing the custom and practice of the Juneau

Police Department covering for its officers and that he would get away with the killing.

                                       FIRST CAUSE OF ACTION
                Deprivation of Civil Rights Under 42 U.S.C. § 1983 (Fourth Amendment)

           (By plaintiff Kevin Stephens as the and personal representatives of the Estate of Kelly

                    Stephens and as decedent’s successor in interest, against Esbenshade)

         20.    Plaintiffs reallege and incorporate by reference the preceding paragraphs as though

fully set forth herein.

         21.    This cause of action is brought pursuant to 42 U.S.C. § 1983 and the Fourth and

Fourteenth Amendments of the United States Constitution.

         22.    Plaintiff KEVIN STEPHENS as personal representatives of the estate of Decedent

and as the successor of Decedent, has standing to assert a claim for Decedent’s pre-death damages.

         23.    Defendant ESBENSHADE shot and killed Decedent. Shooting a weapon is the use of
deadly force. Plaintiffs allege that deadly force was not warranted: Decedent did not have a weapon

and was not threatening Defendant ESBENSHADE, or anyone else, with deadly force.

         24.    In the process, Defendant ESBENSHADE violated Decedent’s right to be free from

excessive force as secured by the Fourth and Fourteenth Amendments.

         25.    Defendant ESBENSHADE acted under color of law and within the course and scope

of his employment with the CITY and the Juneau Police Department in deploying excessive force

against Decedent.

         26.    Defendant ESBENSHADE’s actions directly and proximately caused injury to

                                                   4
                                               COMPLAINT
            Case 1:20-cv-00004-JWS Document 1 Filed 07/01/20 Page 4 of 11
Decedent, as he was mortally wounded and endured pain and suffering in the time before he died.

        27.     As a result of Defendant ESBENSHADE’s actions, Plaintiffs are entitled to damages

in an amount to be proven at trial for Decedent’s pain and suffering in the time before he died.

        28.     Defendant ESBENSHADE acted in knowing violation of Decedent’s legal and

constitutional rights and without good faith, so punitive damages are warranted.

                                      SECOND CAUSE OF ACTION

              Deprivation of Civil Rights Under 42 U.S.C. § 1983 (Fourteenth Amendment)

                 (By Plaintiffs Kevin Stephens and Virginia Stephens against Esbenshade)

        29.     Plaintiffs reallege and incorporate by reference the preceding paragraphs as though
fully set forth herein.

        30.     This cause of action is brought pursuant to 42 U.S.C. § 1983 and the Fourteenth

Amendment of the United States Constitution.

        31.     Defendant ESBENSHADE shot and killed Decedent. Shooting a weapon is the use

of deadly force. Plaintiffs allege that deadly force was not warranted: Decedent did not have a

weapon and was not threatening Defendant ESBENSHADE, or anyone else, with deadly force.

        32.     In the process, Defendant ESBENSHADE violated Plaintiffs’ liberty interest in the

companionship of their child and son, a right secured by the Fourteenth Amendment.

        33.     Defendant ESBENSHADE acted under color of law and within the course and scope

of his employment with the CITY AND BOROUGH OF JUNEAU and the Juneau Police
Department in deploying excessive force against Decedent.

        34.     Defendant ESBENSHADE’s actions directly and proximately caused injury to the

Plaintiffs, as the shooting killed Decedent and deprived Plaintiffs of the companionship of their child

and son.

        35.     As a result of Defendant ESBENSHADE’s actions, Plaintiffs are entitled to damages

in an amount to be proven at trial.

        36.     Defendant ESBENSHADE acted in knowing violation of the Plaintiffs’ legal and

constitutional rights and without good faith, so punitive damages are warranted.

                                                  5
                                              COMPLAINT
           Case 1:20-cv-00004-JWS Document 1 Filed 07/01/20 Page 5 of 11
                                        THIRD CAUSE OF ACTION

                          Deprivation of Civil Rights Under 42 U.S.C. § 1983 (Monell)

                   (By Kevin Stephens and Virginia Stephens against Mercer and the City)

        37.     Plaintiffs reallege and incorporate by reference the preceding paragraphs as though

fully set forth herein.

        38.     This custom, policy and practice of deficient use of force investigations is entrenched

in the Juneau Police Department. It is part of the Code of Silence: police officers cover-up for each

other, lie to the public and fail to investigate properly. This de facto policy, custom and practice has

created an environment in which police officers can act with impunity and where using excessive
force is commonplace and encouraged. Officers know the process is deficient and that they will not

be held accountable. The Juneau Police Departments deficient investigation procedure is an

unconstitutional policy, custom and practice under Monell v. Department of Social Services of New

York, 436 U.S. 658 (1978).

        39.     The Juneau Police Department’s deficient investigation procedure was a direct cause

of Decedent’s death. Based on his experience with the Juneau Police Department, Defendant

MERCER knew that any use of force investigation would be a whitewash. No matter how

unreasonably he acted, Defendant MERCER could concoct a story and the investigators would

rubber-stamp it.

        40.     As an actual and proximate result of the Juneau Police Department’s unconstitutional
custom, policy and practice, as alleged herein, Decedent was killed and the Plaintiffs were deprived

of the companionship and support of their son.

        41.     Therefore, Plaintiffs are entitled to damages in an amount to be proven at trial, as well

as injunctive relief and a declaration that the Juneau Police Department’s use of force investigation

procedures are unconstitutional.

                                       FOURTH CAUSE OF ACTION

                Deprivation of Civil Rights Under 42 U.S.C. § 1983 (Supervisory Liability)

                           (By Kevin Stephens and Virginia Stephens against Mercer)

                                                   6
                                               COMPLAINT
           Case 1:20-cv-00004-JWS Document 1 Filed 07/01/20 Page 6 of 11
        42.     Plaintiffs reallege and incorporate by reference the preceding paragraphs as though

fully set forth herein.

        43.     Chief MERCER has been responsible supervising the Juneau Police Department’s use

of force investigations, including the investigation of Decedent’s shooting.

        44.     Chief MERCER knew that the Juneau Police Department’s force investigation

procedure was deficient, a whitewash designed to exonerate the officers. He also knew that it had

become so entrenched that it created an environment that actually encourages officers to violate the

law.

        45.     The force investigation process is still a sham, designed to attack the victim,
exonerate the officers and cover-up the truth. The officers also know it, so they do not follow the

law. That is what happened with Officer ESBENSHADE, as alleged herein.

        46.     Chief MERCER acted under color of law in supervising the Juneau Police

Department’s force investigation procedures, including the investigation of Decedent’s shooting.

        47.     The acts of Chief MERCER’s subordinates, who conducted the sham use of

“investigations,” deprived Plaintiffs of their constitutional rights, as alleged herein.

        48.     Chief MERCER knew, or reasonably should have known, that his subordinates were

engaging in deficient and unconstitutional “investigations” and that the sham investigations actually

encouraged officers to violate the law, leading to unjustified shootings like Decedent’s. He

condoned, ratified and encouraged his subordinates to continue approving and covering-up potential
misconduct, and thus encouraged the rank-and-file to continue violating the law. She showed

reckless and callous disregard for the rights of others. As a result, more people have been injured and

killed by unlawful police action, including Decedent.

        49.     As a result of Chief MERCER’s actions, as alleged herein, Plaintiffs are entitled to

damages in an amount to be proven at trial.

                                        FIFTH CAUSE OF ACTION

                          (Assault and Battery -- Survival Action -- AS 09.55.570)

           (By plaintiff Kevin Stephens as the and personal representatives of the Estate of Kelly

                                                    7
                                                COMPLAINT
           Case 1:20-cv-00004-JWS Document 1 Filed 07/01/20 Page 7 of 11
              Stephens and as decedent’s successor in interest, against Esbenshade and the City)

        50.      Plaintiffs reallege and incorporate by reference the preceding paragraphs as though

fully set forth herein.

        51.      As an actual and proximate result of Defendant ESBENSHADE’s wrongful acts,

conducted without due care in the execution and enforcement of the law, Decedent was placed in

great fear for his life and physical well-being.

        52.      As an actual and proximate result of Defendant ESBENSHADE’s wrongful acts,

Decedent suffered physical pain and suffering before he died, in an amount that will be proven at

trial and in excess of the jurisdictional amount required by this Court. As Decedent’s personal
representatives and successors-in-interest representing the Estate, they are entitled to claim damages

for all categories of loss allowed under AS 09.55.570.

        53.      Defendant ESBENSHADE’s actions, as alleged above, were intended to cause injury

to Decedent or, in the alternative, were despicable acts carried on with a willful and conscious

disregard for the rights and safety of others, and subjected to Decedent to cruel and unjust hardship

in a conscious disregard of Decedent’s rights so as to justify an award of exemplary and punitive

damages.

        54.      In conducting himself as alleged herein, Defendant ESBENSHADE was acting within

the course and scope of his employment with Defendant CITY, thus the CITY is responsible for

ESBENSHADE’s actions.
                                        SIXTH CAUSE OF ACTION

                                (Negligence -- Survival Action - AS 09.55.570)

           (By plaintiff Kevin Stephens as the and personal representatives of the Estate of Kelly

              Stephens and as decedent’s successor in interest, against Esbenshade and the City)

        55.      Plaintiffs reallege and incorporate by reference the preceding paragraphs as though

fully set forth herein.

        56.      At all times mentioned herein, Defendant ESBENSHADE owed Decedent a duty of

care to avoid causing unnecessary physical harm and distress in the execution and enforcement of

                                                       8
                                                   COMPLAINT
           Case 1:20-cv-00004-JWS Document 1 Filed 07/01/20 Page 8 of 11
the law.

        57.     In conducting himself as alleged herein, Defendant ESBENSHADE breached this

duty of care.

        58.     As an actual and proximate result of Defendant ESBENSHADE’s acts, as alleged

herein, conducted without due care in the execution and enforcement of the law, Decedent suffered

severe physical injury, extreme emotional and mental distress and other damages in an amount to be

proven at trial and in excess of the jurisdictional amount required by this Court. As Decedent’s

successors in interest, the Estate is entitled to claim damages for all categories of loss allowed under

AS 09.55.570.
        59.     In conducting himself as alleged herein, Defendant ESBENSHADE was acting within

the course and scope of his employment with the Juneau Police Department and the CITY. Thus, the

CITY is responsible for Defendant ESBENSHADE’s actions.

                                     SEVENTH CAUSE OF ACTION

                                     (Wrongful Death -- AS. 09.55.580)

           (By plaintiff Kevin Stephens individually and as the and personal representatives of the

           Estate of Kelly Stephens and as decedent’s successor in interest; and Virginia Stephens,

                                      against Esbenshade and the City)

        60.     Plaintiffs reallege and incorporate by reference the preceding paragraphs as though

fully set forth herein.
        61.     At all times mentioned herein, Defendant ESBENSHADE owed Decedent -- and

Plaintiffs -- a duty of care to avoid causing unnecessary physical harm and distress in the execution

and enforcement of the law.

        62.     In conducting himself as alleged herein, Defendant ESBENSHADE breached this

duty of care.

        63.     As an actual and proximate result of Defendant ESBENSHADE’s acts, as alleged

herein, conducted without due care in the execution and enforcement of the law, Decedent was killed

and Plaintiffs were deprived of the companionship and support of their son.

                                                   9
                                               COMPLAINT
            Case 1:20-cv-00004-JWS Document 1 Filed 07/01/20 Page 9 of 11
       64.     Under AS. 09.55.580, as an actual and proximate result of Defendant

ESBENSHADE’s acts, Plaintiffs suffered damages in all categories of loss allowed under AS

09.55.580 in an amount to be proven at trial.

       65.     In conducting himself as alleged herein, Defendant ESBENSHADE was acting within

the course and scope of his employment with the Juneau Police Department. Thus, the CITY is

responsible for Defendant ESBENSHADE’s actions.

                                                PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray for judgment as follows:

       1.      For damages in an amount to be proven at trial, including general damages, special
               damages and punitive damages;

       2.      For attorneys’ fees, costs and interest, as allowed by law;

       3.      For injunctive relief regarding the Juneau Police Department’s use of force

               investigation process, to wit, that it conform to proper practices as established by the

               evidence adduced at trial; and

       4.      For such other and further relief as the Court deems just and proper.


       Dated this 1st day of July, 2020.


                                                   /S/ Ben Crittenden
                                                   750 W. 2nd Ave., Suite 200
                                                   Anchorage, Alaska 99501
                                                   (907) 771-9002
                                                   (907) 771-9001 fax
                                                   ben@crittendenlawoffice.com
                                                   Alaska Bar No. 0511098




                                                   10
                                                COMPLAINT
            Case 1:20-cv-00004-JWS Document 1 Filed 07/01/20 Page 10 of 11
                               DEMAND FOR JURY TRIAL

       Plaintiffs hereby demand trial by jury in this case.


Dated this 1st day of July, 2020.


                                           /S/ Ben Crittenden
                                           750 W. 2nd Ave., Suite 200
                                           Anchorage, Alaska 99501
                                           (907) 771-9002
                                           (907) 771-9001 fax
                                           ben@crittendenlawoffice.com
                                           Alaska Bar No. 0511098




                                          11
                                       COMPLAINT
  Case 1:20-cv-00004-JWS Document 1 Filed 07/01/20 Page 11 of 11
